EXHIBIT 10.2 February 1,2016 Regarding:Debenture agreement between Sundance Strategies, Inc. and Satco InternationatLimited. I agree to extend the Debenture Agreement between Satco and Sundance Strategies, Inc. from the original due date of June 2,2016 to May 31, 2017. All other terms and conditions remain the same. /s/ Stephen H. Smoot February 1, 2016 Stephen H. Smoot Date Satco Internationat Limited Attorney-in-Fact /s/Randall F. Pearson February 2, 2016 Randall F. Pearson Date President Sundance Strategies, Inc.
